Citation Nr: 1501456	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-02 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to September 1996.

This case initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In its initial rating decision, the RO denied the claim for bilateral knee disability on the grounds that it had been denied in earlier VA decisions and the Veteran had not presented new and material evidence needed to reopen both claims.  The Veteran appealed to the Board, which granted the Veteran's request to reopen and remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  After arranging a new medical examination pursuant to the Board's remand instructions, the AOJ continued to deny the claim for service connection for bilateral knee disability and that issue has now returned to the Board.

Service connection for glaucoma was granted while the matter was in appellate status.  This is a complete grant as to the prior issue on appeal.  It is unclear whether the appellant has attempted to disagree with, or desires an increased rating.  If so, she should make her intentions clear to the RO so that appropriate action may be taken.  The current appeal is limited to the issue on the title page.

The Veteran's claims files are entirely converted to the electronic systems in the Veterans Benefits Management System (VBMS) and Virtual VA.

For the reasons below, the appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's medical records indicate that she has degenerative joint disease of both knees.  Medical records from the time of her Air Force service reflect treatment for knee pain.  Her claim therefore depends on the existence of a causal link - or "nexus" - between the condition noted in service and her current knee disabilities.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In this case the Veteran was granted service-connection for other disabilities: degenerative changes of the lumbosacral spine, sciatic nerve radiculopathy of the left lower extremity, bilateral foot pain, postoperative resection of the third metatarsal head with callus formation of both feet, and glaucoma.  The Veteran has specifically claimed that her bilateral knee disability is the secondary result of her service-connected disabilities of the feet and lower back.

For assistance in deciding the Veteran's knee claim, the AOJ arranged for the Veteran to be examined in March 2014.  Pursuant to the Board's remand instructions, the examiner was asked to answer multiple questions on three issues: (1) direct service-connection, i.e., did the Veteran's bilateral knee disability have its onset in service or is the disability otherwise related to any in-service disease, injury or event?; (2) secondary service-connection, i.e., is the Veteran's bilateral knee disability proximately due to or the result of one or more of her other service-connected disabilities?; and (3) secondary service-connection by way of aggravation, i.e., is the Veteran's bilateral knee disability aggravated or made worse as a result of her other service-connected disabilities?  

In the opinion of the March 2014 examiner, the Veteran's degenerative joint disease of the knees is not related to the knee pain noted in her service treatment records.  The examiner concluded that the Veteran's knee disability was instead the result of the natural aging process, exacerbated by the Veteran's high body mass index.  As for secondary service-connection, the examiner found that the pathology of the Veteran's conditions of the back and feet were not severe enough to cause the kind of unusual motion which might explain mild bilateral degenerative changes in the knees.  On the issue of aggravation, the examiner wrote: "it is less likely as not that the Veteran's current knee condition in any way aggravated [service-connected bilateral] foot or SC back condition[s] . . . ."  

Unfortunately, there is a weakness in the March 2014 VA examination report which makes a second remand necessary.  While the Board appreciates the efforts of the examiner to address the issue of aggravation, the examiner's opinion was that the Veteran's bilateral knee disability did not aggravate her service-connected back and foot disabilities.  The examiner was asked to provide an opinion as to whether the Veteran's service-connected back and foot disabilities aggravate her bilateral knee disability.  For this reason, the May 2014 opinion does not provide all the information the Board needs to decide the Veteran's claim.  As such, a new medical opinion is needed to determine whether the Veteran's service-connected back or foot disabilities aggravate the Veteran's bilateral knee disability.

A remand is also needed to obtain potentially relevant medical records.  VA has the duty to make reasonable efforts to acquire relevant private medical records adequately identified by the claimant.  See 38 U.S.C.A. § 5103A(b).  The Veteran identified potentially relevant private medical records in her notice of disagreement, dated March 2008, when she wrote: "I am currently seeing a knee specialist Dr. Reid, Orthopedic & Muscular Skeletal Center of Hampton Roads for severe bilateral knee pain."  A more recent letter from the Veteran, dated June 2014, indicates that the VA received - or at least the Veteran believed VA received - Dr. Reid's records of treatment of her knee pain.  But a thorough review of the Veteran's electronic files in Virtual VA and VBMS show no records from Dr. Reid or from the office identified as Dr. Reid's in the Veteran's letters.  The Veteran's file also includes no authorization for Dr. Reid to release the Veteran's records to VA and no correspondence asking the Veteran to provide such a release.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the claims file the records of Dr. Reid identified by the Veteran concerning treatment of the Veteran's knee pain and any other potentially relevant records identified by the Veteran.  All attempts to obtain additional records must be documented in the claims folder, and notice provided to the appellant and her representative as needed.

2. After the above development has been completed, the AOJ should arrange for an addendum opinion from the May 2014 VA examiner or, if she is unavailable for any reason, should arrange for another examiner to offer an opinion, and if needed, conduct a new medical examination of the Veteran by a qualified medical professional.  The examiner must review the claims file, including any medical records obtained following this remand, and provide a medical opinion.  The examiner should address the following: 

(a)	Is there any identifiable systemic disorder or relationship between the degenerative changes in the low back and the knees?  That is are they of common systemic origin?

(b)	For each current knee diagnosis, is it at least as likely as not (at least 50 percent likely) that such disability is aggravated by or made worse by one or more of the Veteran's other service-connected disabilities, including her disabilities of the feet and lower back?

(c)	Is there any information in the records obtained that would alter the opinions/findings entered on the March 2014 examination?

The examiner should provide a rationale for the opinions rendered, which includes the Veteran's reports of her history, in-service injuries, and current symptoms.  In explaining the rationale for his or her opinion on the relationship between the Veteran's service and any identified knee disability, the examiner should consider the significance of the knee pain noted in the Veteran's service treatment records in December 1994.  
	
3.	After completion of the above development, the 
AOJ should readjudicate the Veteran's claim.  If any determination is unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


